Citation Nr: 0405095	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Marine Corps from July 1977 to 
July 1980, in the West Virginia Army National Guard from 
April 1982 to September 1982, and in the Maryland Army 
National Guard from August 1985 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the veteran's 
claims of entitlement to service connection for post-
traumatic stress disorder (hereinafter, "PTSD"), for 
generalized anxiety disorder, and for obsessive-compulsive 
personality traits.  The veteran disagreed with this decision 
in February 2003 with respect to the denial of his claims of 
entitlement to service connection for PTSD and for 
generalized anxiety disorder.  In a statement of the case 
issued to the veteran and his service representative in March 
2003, the RO concluded that no change was warranted in the 
denial of the veteran's claims.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in March 2003.

The appeal as to the issue of service connection for a 
generalized anxiety disorder is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant issue has been 
completed.

2.  The evidence of record shows that the veteran was not 
engaged in combat.

3.  There is no credible supporting evidence that stressors 
sufficient to cause PTSD occurred.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran suffers from PTSD as a 
result of active service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  The United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for PTSD and for 
generalized anxiety disorder.  In a letter dated in January 
2002, the veteran and his representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, of what records VA would attempt to obtain on behalf of 
the veteran, of what records the veteran was expected to 
provide in support of his claims, and of the requirements to 
establish service connection.  By this letter, the veteran 
also was asked to provide a personal description of the 
traumatic events and subsequent changes in his behavior that 
had contributed to his PTSD symptoms, as well as statements 
from others.  He was advised that it was his responsibility 
to help VA obtain all evidence necessary to support the 
claim, and to submit copies of treatment records from private 
doctors, hospitals or clinics where he received treatment.  

Additionally, the veteran and his representative were 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claim and 
the requirement to submit medical evidence that established 
entitlement to service connection for PTSD and for 
generalized anxiety disorder.  By way of these documents, 
they also were specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on the veteran's behalf.  Further, VA advised 
the veteran and his representative in a letter dated in 
September 2002 that the veteran was being scheduled for a 
personal hearing at the RO in October 2002.  Thus, the Board 
observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claims of 
entitlement to service connection for PTSD poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

A detailed review of the veteran's service medical records 
indicates that the veteran reported that he was in good 
health at the time of his U.S. Marine Corps enlistment 
physical examination in June 1977.  Physical examination of 
the veteran revealed no pertinent results, and he was found 
qualified for enlistment.  The veteran's service medical 
records from his period of active service in the U.S. Marine 
Corps are completely silent for any history, diagnosis, or 
treatment of PTSD.

At the veteran's U.S. Marine Corps separation physical 
examination in July 1980, physical examination revealed no 
pertinent results, and the veteran was found qualified for 
separation from service.  

A detailed review of the veteran's DD-214 from his period of 
active service in the U.S. Marine Corps indicates that his 
military occupational specialty (MOS) was guard for 1 year 
and rifleman for 2 years.  A review of the veteran's service 
personnel records from this period indicates that he was a 
guard from December 1977 to December 1978 at the U.S. Naval 
Base, Guantanamo Bay, Cuba.

Service medical records dated in February 1982 revealed no 
complaints or findings of any psychiatric disorder.  

A review of the veteran's NGB Form 15, "Report of Separation 
and Record of Service" from his service in the West Virginia 
Army National Guard indicates that his MOS during this period 
was infantryman and he had no active duty for training during 
this enlistment.

Service medical records from the Maryland Army National Guard 
were not available for review.  

A review of the veteran's DD-214 from the Maryland Army 
National Guard indicates that his MOS was recruiter for 2 
years and 10 months and administrative specialist for 2 years 
and 10 months.

In a statement received at the RO in January 2002, the 
veteran contended that he had "realized that there was 
something wrong immediately after my discharge" from the 
National Guard in 1988.  "I realize now it was the 
tremendous stress I encountered from my superiors [in the 
National Guard]."  He contended that the in-service stress 
he experienced as a result of his National Guard recruiting 
duties had led to PTSD.  

In a statement received at the RO on April 8, 2002, the 
veteran notified VA that he was withdrawing his claim of 
entitlement to service connection for PTSD.  He stated that, 
because he had not sought treatment for PTSD within one year 
of his date of discharge, "any diagnosis now would be 
current and hard to prove if it was service related back in 
1988."  However, in a statement received at the RO on April 
18, 2002, the veteran notified VA that he wished to re-file a 
claim of entitlement to service connection for PTSD based on 
the evidence previously submitted.

In August 2002, the veteran submitted a statement to the RO 
in which he described the stressful conditions that he had 
experienced during his final period of service when he had 
been a National Guard recruiter.  The veteran stated that he 
had been under a great deal of stress to meet his recruiting 
numbers while in the Maryland Army National Guard and that 
this had led to PTSD.  Attached to this statement were copies 
of certain of the veteran's service personnel records, 
including a copy of his National Guard resignation letter 
dated in July 1988.  The veteran contended that this letter 
described his claimed in-service stressors.  A detailed 
review of this letter indicates that the veteran wrote to his 
Maryland Army National Guard commanding officer and stated, 
"You are aware of most of the reasons why I do not want to 
extend my tour.  I have made reference to these reasons since 
November 1987.  Because the problems exist, and there appears 
to be no relief in sight, I have to submit this letter."

At the veteran's personal hearing held at the RO in October 
2002, he testified to the stressful conditions he had 
experienced during service as a recruiter in the Maryland 
Army National Guard.  He stated that he had been pressured 
constantly by his National Guard commanding officer to 
recruit new National Guard members and that "my chain-of-
command kept calling me all hours of the day."  He also 
stated, "I haven't been right since."  The veteran 
testified further that he had not been seen during service 
for any psychiatric problems, nor had he received psychiatric 
treatment within one year of his discharge from service.  The 
veteran also testified that, while assigned to guard duty at 
the U.S. Naval Base, Guantanamo Bay, Cuba, he witnessed a 
Cuban defector being shot and wounded by Cuban soldiers as 
the defector attempted to climb the fence and get on to the 
base.  The veteran stated that he had been involved in 
rescuing the wounded defector, but he could not remember when 
this claimed in-service stressor had occurred and stated 
that, "[t]hey wouldn't tell us" what had happened to the 
defector.  The veteran stated that he was unable to handle a 
job with any responsibility due to PTSD.  On questioning by 
the Hearing Officer, the veteran stated that his primary in-
service stressor had been the stress he had experienced as a 
National Guard recruiter.  

On psychiatric evaluation by H.E.B., M.D., Winston-Salem, 
North Carolina, in October 2002, the veteran complained, 
"I'm having a lot of trouble with my nerves," and stated 
that he was having a lot of trouble sleeping.  The veteran 
stated that his nervous problems were related to his 
experiences as a National Guard recruiter.  The veteran 
stated that he had been unable to hold down a professional 
job because he experienced flashbacks to being reprimanded by 
his National Guard commanding officer.  The veteran also 
stated that he remained isolated most of the time, he had no 
friends, he did not like to interact with other people, and 
he had marked difficulty in concentration.  The veteran 
stated further that he was unable to do any type of work 
other than his current janitorial duties because of his 
psychiatric problems.  Mental status examination of the 
veteran revealed that his concentration was greatly impaired, 
he had a lot of difficulty expressing himself, his intellect 
was intact, his memory was extremely good for recent events 
but had some rather major gaps for a lot of events that 
happened during his active service, his affect was rather 
distant to intense, his judgment was poor, his orientation 
was intact, his mood was extremely dysphoric (or generally 
dissatisfied, restless, depressed, and anxious) and sad.  Dr. 
H.E.B. noted that the veteran was "having a lot of trouble 
with his present symptomatology, i.e., depressed mood, 
anergia, anhedonia, constriction of interest, and 
isolation."  He also noted that the veteran was tense and 
anxious much of the time, had trouble sleeping, experienced 
extremely vivid and uncomfortable flashbacks to his active 
service, and experienced no hallucinations or delusional 
thoughts, and had no thought disorder.  The veteran's Global 
Assessment of Functioning (GAF) score was 40, indicating some 
impairment in reality testing or communication.  The 
impressions included PTSD with concentration impairment, 
depression, and job impact.  Dr. H.E.B. opined that the 
veteran had PTSD with symptomatology related to his period of 
service and, therefore, PTSD had been incurred during 
service.  

On VA PTSD examination at the VA Medical Center in Salisbury, 
North Carolina (hereinafter, "VAMC Salisbury") in December 
2002, the veteran complained of continuing psychiatric 
problems since his separation from active service, including 
nightmares four times a year, flashbacks two or three times a 
week, intrusive thoughts, sleep disturbance, hypervigilance, 
and problems with concentration.  The VA examiner stated that 
the veteran's medical records had been reviewed before the 
examination.  With respect to his claimed in-service 
stressors, the veteran stated that he had witnessed a Cuban 
defector being shot as he attempted to jump over the fence at 
the U.S. Naval Base at Guantanamo Bay, Cuba, and that he had 
experienced a "crisis of confidence" after being pressured 
by his National Guard chain of command to keep his recruiting 
numbers high such that he felt that any supervisor was going 
to take advantage of him.  Mental status examination revealed 
that he had no loose associations, flight of ideas, bizarre 
motor movements, or tics; that his mood was quite tense, he 
had no homicidal or suicidal ideation, no delusions or 
hallucinations, his remote and recent memory were both good, 
and his insight, judgment, and intellectual capacity appeared 
to be adequate.  The VA examiner stated that the veteran had 
not experienced any situations that had been extremely 
traumatic or any events that had included actual or 
threatened death or serious injury to himself or others.  
This examiner found that, "The veteran's 'traumatic' event 
consisted of being asked to perform activities that he could 
not, in good conscience, do and he subsequently simply quit 
the Military."  The veteran's GAF score was 50, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Although the veteran 
had symptoms of anxiety and avoidance with sleep disturbance, 
the VA examiner concluded that the veteran did not meet the 
first criteria for PTSD as determined by the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(hereinafter, the "DSM-IV") with respect to an identifiable 
stressor.  In a handwritten note at the bottom of the report 
of this examination, a second VA examiner stated, "I agree 
with the above evaluation."

In a statement received at the RO in February 2003, the 
veteran disputed the denial of his claim of entitlement to 
service connection for PTSD and contended this PTSD had been 
diagnosed as service-connected by a private psychiatrist and 
a VA examiner.  He also contended that, "PTSD...can be present 
in someone even though they have no combat experience," and 
that his in-service duties as a National Guard recruiter 
constituted a hostile working environment that led to PTSD.

At the time he filed his substantive appeal (VA Form 9) in 
March 2003, the veteran stated that, "My stressor was my 
[National Guard] chain of command putting added pressures on 
me to recruit young people to travel more than 50 miles to 
their units, and not tell them about it.  I could not do 
this.  It was wrong."  The veteran stated that he had not 
sought treatment immediately following service for PTSD 
because he could not afford it.  The veteran also stated that 
he clearly showed symptoms of PTSD during service in the 
Maryland Army National Guard.  Finally, the veteran stated 
that he would provide additional information concerning his 
claimed in-service stressor while on guard duty at the U.S. 
Naval Base, Guantanamo Bay, Cuba.  

In April 2003, the veteran submitted a statement along with a 
letter from the U.S. Marine Corps Historical Society (USMCHS) 
concerning his claim that he had witnessed a Cuban defector 
being shot while on guard duty at the U.S. Naval Base, 
Guantanamo Bay, Cuba.  In its letter, USMCHS notified the 
veteran that any records concerning fence line shootings at 
the U.S. Naval Base, Guantanamo Bay, Cuba, were unavailable.  
In his statement, the veteran contended that, although 
records of a Cuban defector being shot while he was on guard 
duty were unavailable, he had witnessed this incident and 
asked that his lay statements be accepted by VA as proof of 
this claimed in-service stressor.  He stated that, "The part 
I played was to carry this [Cuban] soldier from the point of 
escape to the ambulance which carried this soldier to the 
base hospital."  The veteran also stated that any additional 
information about this incident likely had been classified.
 
Analysis

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
his lay testimony-alone-may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997) (hereinafter, "Cohen").

Taking into account all of the evidence listed above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
PTSD.  There is no competent medical opinion on the record of 
this claim establishing a nexus between PTSD and a sufficient 
in-service stressors.  

At the outset, the Board notes that the veteran's available 
service medical records are completely silent with regard to 
any history, diagnosis, or treatment of PTSD.  The veteran's 
initial post-service treatment records indicate only that he 
was diagnosed with unspecified anxiety following VA 
psychiatric evaluation in December 2001.  Although the 
veteran's private psychiatrist diagnosed him with PTSD 
following mental status examination in October 2002, this 
diagnosis does not appear to be in accordance with 38 C.F.R. 
§ 4.125(a).  The veteran only discussed his time as a 
recruiting officer as leading to his problems.  Dr. H.E.B., 
in the Past Personal History section of his report, recorded 
that that the stressful event claimed to have led to the 
present condition was serving as a recruiting officer.  To be 
diagnosed with PTSD in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a person must have experienced, witnessed, or have been 
confronted with an event that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.  As the December 2002 VA 
examiners indicated, after reviewing Dr. H.E.B.'s report, the 
veteran does not meet the first criteria for PTSD as 
determined by DSM-IV.  

The veteran has indicated that one of his in-service 
stressors was a "fence line" shooting of a Cuban defector 
that he witnessed while on guard duty along the perimeter 
fence at the U.S. Naval Base in Guantanamo Bay, Cuba.  
However, although the veteran advised the examiner of this 
claimed stressor, as well as claimed stressor arising from 
his National Guard service, the examiner concluded that the 
"traumatic event" experienced by the veteran, for purposes 
of the PTSD claim, consisted of being asked to perform 
activities that he could not, in good conscience, do.  Thus, 
the examiner concluded that the event constituting the 
claimed "stressor" pertained to his recruiting position, 
and did not meet the DSM-IV criteria.  

The Board assigns more weight to the December 2002 
examination, which failed to diagnose PTSD, because the 
conclusion was made in accordance with DSM-IV, and was 
provided after a consideration of the record, to include the 
report from Dr. H.E.B.  

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

The December 2002 VA examination diagnosed the veteran with 
generalized anxiety disorder, which the examiner opined had 
"its origin and onset while the veteran served on active 
duty."  Another physician also signed the report, agreeing 
with the findings.  The examiner provided no explanation for 
that conclusion, despite the lack of treatment during the 
veteran's period of active service from 1977 to 1980, the 
lack of any medical records from the veteran's National Guard 
service, and the veteran's lack of any psychiatric treatment 
until 2001, 13 years after leaving the National Guard.  
Therefore, the Board requires clarification of that opinion. 

Additionally, the Board notes that the RO made a request for 
the veteran's service medical records for the period from 
1985 to 1988 in January 2002, which yielded records prior to 
1985.  It is unclear from the record whether the RO made 
another attempt to obtain service medical records for that 
period of service after the veteran indicated, in a January 
17, 2002 report of contact, that his records might be located 
at a Maryland National Guard unit.

Finally, it is not entirely clear from the record whether the 
veteran's service with the National Guard from 1985 to 1988 
qualifies as active duty pursuant to 38 C.F.R. § 3.6.  In 
this regard, the Board has reviewed the DD Form 214 submitted 
by the veteran for this time frame, which shows service with 
the Army National Guard, and labels the duty as an active 
duty tour.  However, the Board also notes that the requests 
for service medical and personnel records for this time frame 
resulted only in records for reserve duty dated prior to 
1985.  Further, the information submitted by the veteran 
pertaining to his National Guard service suggests that he 
resigned from the Maryland National Guard and later, in 1989, 
sought to be rehired.  As remand is required for other 
purposes, the Board requests that the RO obtain service 
department clarification as to whether the service from 
August 1, 1985 to August 15, 1988 was, in fact, active duty, 
or was active duty for training or inactive duty for 
training.  


For the reasons stated above, this issue is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should make another attempt to 
secure the veteran's service medical and 
personnel records from the period of 
Maryland National Guard service from 
August 1985 through August 1988.

3.  The RO should attempt to clarify, 
through official channels, whether the 
veteran's period of National Guard 
service from August 1, 1985 to August 15, 
1988 is active duty, active duty for 
training, or inactive duty.

4.  The RO should return the December 
2002 VA psychiatric examination to the 
same examiner(s), if available, for the 
examiner to provide the reasoning behind 
his conclusion that the veteran's 
generalized anxiety disorder had its 
onset in service.  Specifically, the 
examiner should address how he arrived at 
this conclusion despite the lack of any 
medical evidence of the disorder prior to 
December 2001.  The claims folder should 
be made available to the examiner for 
review before the examination.  If the 
examiner(s) who signed the December 2002 
examination are no longer available, then 
the veteran should be afforded a VA 
psychiatric examination, with a request 
for the examiner to provide an opinion as 
to the etiology of the generalized 
anxiety disorder, and a detailed 
explanation of the reasons for the 
opinion.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



